Citation Nr: 1540091	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was initially before the Board in March 2013 and the Board denied entitlement to service connection for tinnitus and remanded the issue of entitlement to service connection for lumbar spine degenerative joint disease and degenerative disc disease.  Most recently, an October 2014 Board decision granted entitlement to service connection for a compression deformity of the inferior endplate of L1 and remanded the issue of entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1.  The claim for entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1, has now returned for appellate review, and as discussed below, the Board finds that there not been substantial compliance with October 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Veteran presented testimony at videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's October 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.   Thus, in the present case additional development must be conducted. 

In this regard, the Board finds that the January 2015 VA medical opinion obtained for entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1, is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the January 2015 VA examiner found the condition claimed was less likely than not proximately due to or the result of the Veteran's service- connected low back disability.  The examiner provided a rationale which, in part, stated typically more than 40 percent of compression deformity was needed to result in posterior ligament complex disruption, and because the Veteran's compression deformity was less than 10 percent, it was more likely than not that the spinous structures would be intact despite the end plate compression deformity.  However, this rationale is insufficient because such relied upon a statistical probability of a relationship rather than providing an expert opinion specific to the Veteran's case based on his specific facts, as such does not account for the actuality that the Veteran's case may, in fact, be an outlier and/or in the minority.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Similarly, the January 2015 VA examiner in the opinion which addressed the claim on the basis of aggravation, in part stated, as opined in the previously opinion, the degree of endplate compression deformity was less than 10 percent and statistically, this has not shown to cause any support structure derangements.  This opinion also impermissible relies upon statistical probability.  Consequently, additional VA medical opinions are needed prior to further consideration of the claim for entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner, other than the January 2105 VA examiner, for the purpose of ascertaining the nature and etiology of any and all low back disabilities (other than the compression deformity of the inferior endplate of L1), to include degenerative disc disease and degenerative joint disease, diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  After review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that any identified low back disability (other than the compression deformity of the inferior endplate of L1), to include degenerative disc disease and/or degenerative joint disease, is proximately due to or the result of the Veteran's service-connected compression deformity of the inferior endplate of L1.

b.  If not, whether it is at least as likely as not (50 percent or more probability) that any identified low back disability (other than the compression deformity of the inferior endplate of L1), to include degenerative disc disease and/or degenerative joint disease, was chronically aggravated by the Veteran's service-connected compression deformity of the inferior endplate of L1.

If it is determined that another opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled with proper notice of such provided to the Veteran.  In this regard the Board notes the January 2015 VA examiner relied upon a 2008 MRI and finds that a current MRI should be provided to the Veteran if the VA examiner determines such is warranted.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale specific to the facts of this case, and not solely citing statistical probability, should be provided for any opinion given.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




